DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/22 has been entered.
 
Election/Restrictions and Claim Status
	Applicants’ amendments and arguments filed 4/1/22 are acknowledged. Any objection or rejection not addressed below is withdrawn based on the amendments.
	Previously, Group 2 and the species of compound 101a were elected.
Claims 25 and 30 are drawn to a non-elected group.
Claims 25 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/15/21.
The elected species was not found in the prior art in the context of the instant claims. The search was extended and claims rejected as set forth below.
Claims 3, 7-8, 11-14, 16-19, 22-24, 26-29 and 31 have been canceled.
	Claims 1-2, 4-6, 9-10, 15 and 20-21 are being examined.

Priority
This application is a 371 of PCT/GB2017/052407 08/16/2017 and claims foreign benefit of UNITED KINGDOM 1613999.0 08/16/2016 and UNITED KINGDOM 1701455.6 01/30/2017.

Claim Objections
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
This rejection is a new rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4-6, 9-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanium et al. (US 6,235,718; ‘Balasubramanium’) in view of Musiek et al. (‘Sleep, circadian rhythms, and the pathogenesis or Alzheimer Disease’ Experimental and Molecular Medicine v47 2015 pages 1-8; ‘Musiek’).
Balasubramanium teach tripeptides for treatments to control circadian rhythms (title and abstract and column 9 lines 42-48) and teach effective amounts (column 6 lines 4-8) and methods of administering (column 8 lines 31-34). Balasubramanium teach tripeptides of a general formula where the amino acids can be in D or L form (claim 1 and column 4 line 38 to column 5 line 15). Balasubramanium teach exemplary compounds including Ac-Phe-Arg-Trp-NH2 (column 18 line 14). Balasubramanium teach that A1 can be Nal (2-napthylalanine) (claim 1). Balasubramanium teach methods of peptide synthesis (column 14 lines 26-column 17).
	Balasubramanium does not provide an example of administration to a subject with Alzheimer’s disease.
	Musiek teach that disturbances in the circadian rhythms are a common symptom of Alzheimer disease (abstract and pages 4-5 connecting paragraph). Musiek teach that therapies aimed at addressing the circadian system are particularly attractive (page 5 2nd column part III).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Balasubramanium based on the express suggestions of Balasubramanium. Since Balasubramanium teach tripeptides for treatments to control circadian rhythms (title and abstract and column 9 lines 42-48) and Musiek teach that disturbances in the circadian rhythms are a common symptom of Alzheimer disease (abstract and pages 4-5 connecting paragraph) one would have been motivated to administer the peptide of Balasubramanium to those with Alzheimer disease. Since Balasubramanium teach exemplary compounds including Ac-Phe-Arg-Trp-NH2 (column 18 line 14) one would have been motivated to administer such peptide. Further, since Balasubramanium teach tripeptides of a general formula where the amino acids can be in D or L form (claim 1 and column 4 line 38 to column 5 line 15) and teach that A1 can be Nal (2-napthylalanine) (claim 1) one would have been motivated to make and use such peptides which include Ac-Nal-Arg-Trp-NH2. One would have had a reasonable expectation of success since the methods of administering and making were known (see column 8 lines 31-34 and column 14 lines 26-column 17 of Balasubramanium).
In relation to the subject of claim 1, Musiek teach that disturbances in the circadian rhythms are a common symptom of Alzheimer disease (abstract and pages 4-5 connecting paragraph).
In relation to the administering and amount of claim 1, Balasubramanium teach effective amounts (column 6 lines 4-8) and methods of administering (column 8 lines 31-34).
	In relation to the peptide of claims 1, 4-6 and 9-10, Balasubramanium teach exemplary compounds including Ac-Phe-Arg-Trp-NH2 (column 18 line 14). When such compound is read from right to left it corresponds to R1 is NH2 (as in claim 4), R2 is side chain of Trp (1st option for R2 of claims 1 and 5-6) where n is 1, R4 is side chain of Arg (2nd option for R4 of claims 1 and 9-10) where n is 3, R6 is side chain of Phe (1st option for R6 of claim 1) where n is 1 and m is 0, R3 is H, R5 is H, R7 is H and R8 is acetyl.
	In relation to claim 2, Balasubramanium teach tripeptides of a general formula where the amino acids can be in D or L form (claim 1 and column 4 line 38 to column 5 line 15) and teach exemplary compounds including Ac-Phe-Arg-Trp-NH2 (column 18 line 14) which meets the limitations as set forth in the previous paragraph.
	In relation to claim 15, Balasubramanium teach Ac-Phe-Arg-Trp-NH2 (column 18 line 14) and teach that A1 can be Nal (2-napthylalanine) (claim 1) so one would have been motivated to make and use such peptides which include Ac-Nal-Arg-Trp-NH2. When such compound is read from right to left it corresponds to R1 is NH2 (as in claim 4), R2 is side chain of Trp (1st option for R2 of claims 1 and 5-6) where n is 1, R4 is side chain of Arg (2nd option for R4 of claims 1 and 9-10) where n is 3, R6 is side chain of Nal (2nd option for R6 of claims 1 and 15) where n is 1 and m is 0, R3 is H, R5 is H, R7 is H and R8 is acetyl.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658